Citation Nr: 0517456	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-19 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a stroke, claimed 
as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  He was awarded the Vietnam Service Medal.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the RO in Pittsburgh, 
Pennsylvania, which denied entitlement to service connection 
for diabetes mellitus as due to herbicide exposure and a 
stroke.

The Board entered a decision on May 19, 2004, which denied 
the issues on appeal.    The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court) and in 
February 2005, the Court ordered that the May 19, 2004, Board 
decision be vacated and the matter remanded for further 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A March 2003 VA examination report indicated that the 
veteran's c-peptide level was low but this may not 
differentiate between late onset Type I versus insulin 
dependent Type II diabetes.  The VA examiner further noted 
that the veteran's GAD antibody was high (10.7 U/ml with a 
normal of 0.00-1.5 U/ml) which was strongly suggestive of 
Type I diabetes.  The VA examiner concluded that it "was not 
as likely as not" that the veteran had Type II diabetes 
mellitus and it was more likely than not that the veteran had 
Type I diabetes mellitus.  The examiner's conclusion was 
based on various corresponding VA lab reports.  These 
corresponding VA lab reports are not of record.  VA has an 
obligation to obtain these lab reports.  38 U.S.C.A. 
§ 5103A(c).

The basis for the joint motion was that VA exminations had 
been inadequate, and that the veteran was entitled to an 
examination by a board certified endocrinologist to determine 
whether he had type I or type II, diabetes mellitus.

The joint motion apparently concluded that the issue of 
entitlement to service connection for residuals of a stroke, 
claimed as secondary to diabetes mellitus, was inextricably 
intertwined with the claim for service connection for 
diabetes mellitus.

In view of the foregoing, this case is remanded for the 
following:

1.  Contact the VAMC in Altoona, 
Pennsylvania, and request they provide 
copies of all lab reports, which the 
March 2003 VA examiner relied upon when 
reaching his conclusion.

2.  The veteran should be afforded an 
examination by a board certified 
endocrinologist.  The board certified 
endocrinologist should note his 
specialty within the examination report.  
All indicated tests and studies are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review.  A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  

Based upon the examination results and 
the review of the claims folder, the 
examiner should indicate whether a 
diagnosis of Type I or Type II diabetes 
is warranted.  The supporting rationale 
for all opinions must be provided.

If the veteran is found to have Type II 
diabetes mellitus, the examiner should 
express an opinion with rationale as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
the veteran's stroke was caused by, or 
is the proximate result of, the Type II 
diabetes mellitus, or was made 
permanently worse by the Type II 
diabetes mellitus.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  If the veteran 
fails to report for any scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could 
result in the denial of his claims.

4.  After ensuring that all requested 
opinions and evidence have been obtained, 
re-adjudicate the claims, and if they 
remain denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


